                                                                              DISTRICT OF OREGON
                                                                                   FILED
                                                                                  March 10, 2020
                                                                            Clerk, U.S. Bankruptcy Court



         Below is an opinion of the court.
 1
 2
 3
 4
 5
                                                            _______________________________________
 6                                                                    PETER C. McKITTRICK
                                                                      U.S. Bankruptcy Judge
 7
 8
 9                               UNITED STATES BANKRUPTCY COURT
10                                  FOR THE DISTRICT OF OREGON
11   In Re:                                         )
                                                    )     Bankruptcy Case No.
12   PETER SZANTO,                                  )     16-33185-pcm7
                                                    )
13                                Debtor.           )
                                                    )
14                                                  )
     PETER SZANTO,                                  )     Adversary No. 16-3114-pcm
15                                                  )
                                  Plaintiff,        )
16                                                  )
                v.                                  )
17                                                  )     MEMORANDUM OPINION1
     EVYE SZANTO, VICTOR SZANTO, NICOLE             )
18   SZANTO, KIMBERLEY SZANTO, MARIETTE             )
     SZANTO, ANTHONY SZANTO, AUSTIN                 )
19   BELL, JOHN BARLOW, and BARBARA                 )
     SZANTO ALEXANDER,                              )
20                                                  )
                                  Defendants.       )
21                                                  )
22        Defendants have filed two motions for attorney fees in this
23   adversary proceeding.         First, on May 31, 2018, they filed an Application
24
25        1
               This disposition is specific to this case and is not intended
26   for publication or to have a controlling effect on other cases. It may,
     however, be cited for whatever persuasive value it may have.

     Page 1 -    MEMORANDUM OPINION


                           Case 16-03114-pcm    Doc 614    Filed 03/10/20
 1   for Attorney’s Fees.    Doc. 387.      This followed the court’s entry of
 2   judgment against plaintiff after defendants were granted summary judgment
 3   on all of plaintiff’s claims.     Second, on December 11, 2019, they filed
 4   their Second Motion for Attorney’s Fees, seeking all fees incurred in
 5   this adversary proceeding.     Doc. 583.     This followed the court’s entry of
 6   judgment for defendants after the trial on their counterclaims.       They
 7   request a total of $267,663.50 in fees and $24,682.02 in costs, for a
 8   total of $292,345.52.     For the reasons explained below, I will exercise
 9   the court’s inherent authority to award as a sanction attorney fees in
10   the amount of $134,166.50 and $13,242.47 for costs and expenses.
11          Plaintiff filed three responses to the initial Application for
12   Attorney’s Fees.   Doc. 392, 393, 401, and one response to the Second
13   Motion for Attorney’s Fees, Doc. 604.        The court has reviewed the
14   applications and responses, and concludes that the matter can be decided
15   without oral argument.2
16          Plaintiff raises a number of procedural arguments, which I will
17   address before addressing his substantive arguments.
18          First, plaintiff seeks denial of the fees because defendants failed
19   to include the conferral certification required by LBR 7007-1(a).         Doc.
20   392.
21          Plaintiff is correct that defendants’ first application for attorney
22   fees – and the second application as well – fail to include a pre-filing
23   conferral certification.    It is not entirely clear that the conferral
24   certification of LBR 7007-1(a) applies to applications for attorney fees
25
26          2
                 Neither party requested oral argument.

     Page 2 -   MEMORANDUM OPINION


                        Case 16-03114-pcm    Doc 614   Filed 03/10/20
 1   and expenses sought by a party as sanctions in an adversary proceeding.
 2   Assuming that it does, LBR 7007-1(a)(2) allows the court to deny a motion
 3   that fails to include the certification; it does not require denial on
 4   that basis.    I decline to exercise my discretion to deny defendants’
 5   applications on the basis of lack of a conferral certification.
 6          Second, plaintiff argues that, because the underlying judgment in
 7   this adversary proceeding is on appeal, this court lacks jurisdiction to
 8   act on the fee request.    Doc. 393.     Plaintiff is wrong.       Although a
 9   notice of appeal divests the trial court of jurisdiction over the subject
10   matter of the appeal, it does not prevent the court from deciding
11   ancillary matters such as requests for attorney fees.             Masalosalo v.
12   Stonewall Ins. Co., 718 F.2d 955, 956-57 (9th Cir. 1983).             Therefore,
13   this court has jurisdiction to rule on the request for attorney fees,
14   even though the judgment is on appeal.
15          Next, plaintiff claims that this court’s “murderous rage” toward him
16   deprives the court of jurisdiction to consider the fee application.               Doc.
17   604.   Plaintiff’s assertion that this court has exhibited such conduct
18   toward plaintiff or any other party is belied by the record in this case.
19   The court has jurisdiction to decide whether to award attorney fees and
20   costs in this adversary proceeding.
21          Fourth, plaintiff argues that the application for fees must be
22   denied because defendants failed to give the notice of motion required by
23   LBR 9013-1(b).   That rule by its terms applies only in contested matters.
24   This motion for fees and costs is a part of the adversary proceeding.
25   Therefore, the rule does not apply.       Plaintiff received notice of the
26   motion through ECF, based on his request, which the court granted, to be


     Page 3 -   MEMORANDUM OPINION


                        Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   an electronic filer.3
 2        Fifth, he argues that the application for fees and costs must be
 3   denied because defendants waived their right to fees and costs requested
 4   in the original application when they did not reply to his objection to
 5   that request.   He reasons that LBR 9021-1(d)(3)(A) allows a party to
 6   reply to any objection to a cost bill within 14 days.            LBR 9021-
 7   1(d)(3)(B) provides that, if there is no objection filed, the costs
 8   requested may be taxed.   He also argues that the fees and costs must be
 9   denied because the cost bill was not verified as required by LBR 9021-
10   1(d)(2).
11        Defendants seek their fees and expenses as a sanction for
12   plaintiff’s bad faith and vexatious behavior, not as fees and costs to be
13   allowed to a prevailing party pursuant to Fed. R. Civ. P. 54(d), made
14   applicable through Fed. R. Bankr. P. 7054(b).         Thus, LBR 9021-1(d)
15   relating to objections to a cost bill and the verification of a bill of
16   costs does not apply.   Nor does 28 U.S.C. § 1924, which relates to “the
17   taxing of conventional costs as defined in Section 1920 of Title 28, and
18   does not purport to limit the imposition of penalties beyond the ordinary
19   costs” as a sanction.   Schauffler v. United Ass’n of Journeymen &
20   Apprentices, 246 F.2d 867, 870 (3d Cir. 1957).         Defendants filed
21
22        3
               Plaintiff complains that the court struck a document he filed
23   in the main case, Doc. 622 in Case No. 16-33185-pcm7, for failure to
     comply with LBR 9013-1(b). As I explained in the Order Granting Doc. 883
24   in plaintiff’s main bankruptcy case, the court vacated the order striking
     the offending document less than a week after it was stricken. Case No.
25   16-33185-pcm7, Doc. 885. At the time the clerk struck the document, the
26   rule was new and there was initial confusion in the clerk’s office as to
     whether to strike documents that failed to include the Notice of Motion.

     Page 4 -   MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   itemizations of their fees and costs, along with declarations signed
 2   under penalty of perjury4 setting out the time spent by counsel working
 3   on the case and the fees incurred in the matter.          Therefore, LBR 9021-
 4   1(d) does not support denial of defendants’ motion for fees and expenses.
 5        I turn now to the merits of the motions.
 6        The initial request for attorney fees cited two bases for an award:
 7   Fed. R. Bankr. P. 7037, which makes Fed. R. Civ. P. 37 applicable in
 8   adversary proceedings, and 28 U.S.C. § 1927.         The second request for fees
 9   incorporated those two bases and added others: Fed. R. Bankr. P. 9011, 11
10   U.S.C. § 105, and the court’s inherent authority.
11        Generally, under the American Rule, a prevailing party in federal
12   court is not entitled to an award of attorney fees.              See Alyeska Pipeline
13   Serv. Co. v. Wilderness Society, 421 U.S. 240, 247 (1975).              A court may
14   award fees if a contract or specific statute provides for a shifting of
15   fees, or as a sanction for bad faith.      See In re Macke Intern. Trade,
16   Inc., 370 B.R. 236, 249 n.11 (9th Cir. BAP 2007).          Here, defendants seek
17   to shift their fees to plaintiff based on a discovery sanction rule and
18   as a sanction for plaintiff’s vexatious, bad faith conduct.
19   1.   Discovery Sanctions under Fed. R. Civ. P. 37
20        Defendants assert that they are entitled to attorney fees under Fed.
21
          4
22             Plaintiff also argues that counsel’s declaration is
     insufficient to support the request for fees and costs, because 28 U.S.C.
23   § 1924 requires an affidavit. As I have explained, section 1924 does not
     apply to a request for fees and expenses as a sanction for bad faith
24   conduct. In any event, the use of a declaration instead of an affidavit
     is specifically allowed by statute. 28 U.S.C. § 1746 provides that,
25   whenever a federal statute or rule requires that facts be supported by an
26   affidavit, with limited exceptions, the support may be provided by a
     declaration signed under penalty of perjury.

     Page 5 -   MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   R. Civ. P. 37(c)(2), because plaintiff failed to admit certain facts in
 2   defendants’ requests for admissions that were later proven to be true.
 3        Rule 37(c)(2) provides:
 4        If a party fails to admit what is requested under Rule 36 and if the
          requesting party later proves a document to be genuine or the matter
 5        true, the requesting party may move that the party who failed to
          admit pay the reasonable expenses, including attorney’s fees,
 6        incurred in making that proof.
 7   The court must order payment of expenses including fees, unless certain
 8   facts exist.   Fed. R. Civ. P. 37(c)(2)(A)-(D).
 9        Defendants served plaintiff with requests for admission on February
10   27, 2017.   Plaintiff responded on March 29, 2017.           After a hearing on
11   defendants’ motion to deem plaintiff’s responses as admissions, the court
12   entered an order deeming plaintiff’s responses as denials of the truth of
13   the facts set out in the requests for admission.           Doc. 122.
14        The requests for admission on which defendants rely for this request
15   for sanctions are Requests No. 2 through 15, all of which were deemed
16   denied.    These requests all sought admissions that plaintiff’s claims
17   were unfounded.   Defendants argue that many of the requests were proven
18   true when the court entered summary judgment on all of plaintiff’s
19   claims.    See Doc. 368, 370.    Therefore, they argue, they are entitled to
20   their fees and costs in proving those matters true.
21        I will not award costs and attorney fees under Rule 37(c)(2).
22   First, some of the claims that were dismissed on summary judgment were
23   dismissed not because of lack of proof, but because they were barred by
24   the statute of limitations (conversion claim (Doc. 368 at p.9) and
25   emotional distress claim (id. at 26)), or for failure to state a claim
26   (conversion of real property claim (id. at 10), fraud claim (id. at 21),


     Page 6 -    MEMORANDUM OPINION


                        Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   and conspiracy claim (id. at 22 - there is no independent claim for
 2   conspiracy)).    Although plaintiff also failed to produce evidence in
 3   support of these claims, lack of proof was not the basis for the ruling
 4   on all of the claims for relief.        Defendants are not entitled to their
 5   attorney fees and costs for establishing facts that plaintiff denied,
 6   where the lack of proof did not provide the basis for dismissal.
 7        Second, even if plaintiff had admitted all of the facts for which
 8   defendants sought admissions, it is not clear that defendants could have
 9   avoided the costs of filing a motion for summary judgment.           It is
10   doubtful at best that, had plaintiff admitted the facts in the request
11   for admissions, plaintiff would have voluntarily dismissed this
12   complaint.    Defendants would have still needed to file a motion for
13   summary judgment, with all of the expense that entails, in order to
14   obtain dismissal of plaintiff’s claims.           Therefore, the expenses they
15   seek in this request for attorney fees would have been incurred even if
16   plaintiff had made the admissions as requested.            See Mane v. Tri-City
17   Healthcare Dist., 2007 WL 935624 (S.D. Cal. 2007) (no award of expenses
18   where party would have had to file motion for summary judgment even if
19   the requests had been admitted).
20        I conclude that defendants are not entitled to their attorney fees
21   and costs under Rule 37(c)(2).
22   2.   28 U.S.C. § 1927
23        Defendants assert that they are entitled to their fees in this
24   adversary proceeding under 28 U.S.C. § 1927, which provides:
25        Any attorney or other person admitted to conduct cases in any court
          of the United States or any Territory thereof who so multiplies the
26        proceedings in any case unreasonably and vexatiously may be required


     Page 7 -     MEMORANDUM OPINION


                         Case 16-03114-pcm   Doc 614    Filed 03/10/20
 1        by the court to satisfy personally the excess costs, expenses, and
          attorneys' fees reasonably incurred because of such conduct.
 2
 3   They list a number of actions plaintiff took in connection with the case
 4   that they say shows that plaintiff acted unreasonably and vexatiously.
 5        Plaintiff     argues that section 1927 does not apply to pro se
 6   litigants.    Although there is case law in other circuits holding that 28
 7   U.S.C. § 1927 does not apply to pro se litigants because they are not
 8   persons “admitted to conduct cases” in federal courts, see Meadowbriar
 9   Home for Children, Inc. v. Gunn, 81 F.3d 521 (5th Cir. 1996) (under
10   section 1927, fees may be awarded only against attorneys or those
11   admitted to practice before the court); Sassower v. Field, 973 F.2d 75
12   (2nd Cir. 1992) (section 1927 does not apply to non-attorney litigants),
13   the Ninth Circuit has held that section 1927 does authorize an award of
14   fees and costs against pro se litigants.          See Wages v. I.R.S., 915 F.2d
15   1230, 1236-37 (9th Cir. 1990).      Accord Sanai v. Sanai, 2005 WL 8172668
16   (W.D. Wash. 2005) (Wages is still good law); Harrell v. Hornbrook
17   Community Svcs. Dist., 778 Fed. Appx. 472 (9th Cir. 2019) (citing Wages
18   in support of affirming award of sanctions under § 1927 against a pro se
19   litigant).    I am bound to follow Ninth Circuit authority, and therefore
20   conclude that section 1927 applies to plaintiff as a pro se litigant.5
21        Nonetheless, defendants are not entitled to an award of their fees
22   and costs under this statute.      Although there is not nationwide agreement
23   on the issue, in the Ninth Circuit, bankruptcy courts are not authorized
24
25        5
               Because plaintiff is wrong that the statute does not apply to
26   pro se litigants, he is wrong that defendants’ counsel violated the
     ethics rules by arguing that the statute applies to pro se litigants.

     Page 8 -     MEMORANDUM OPINION


                         Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   to impose sanctions under section 1927.          See In re Perroton, 958 F.2d
 2   889, 895-96 (9th Cir. 1992).     This is because the statutory definition of
 3   “court of the United States” set out in 28 U.S.C. § 451, which applies to
 4   United States Code title 28, refers to federal courts, “the judges of
 5   which are entitled to hold office during good behavior.”           In Perroton,
 6   the court held that this language means Article III courts, not Article I
 7   courts such as the bankruptcy court.       Thus, the court held that
 8   bankruptcy courts are not authorized to grant in forma pauperis status
 9   under 28 U.S.C. 1915(a).
10        The Ninth Circuit Bankruptcy Appellate Panel has recognized that
11   this interpretation of the definition of “court of the United States” in
12   section 451 applies equally to use of the same phrase in 28 U.S.C.
13   § 1927, and therefore bankruptcy courts are not authorized to sanction
14   under that statute.    See, e.g., In re Sandoval, 186 B.R. 490, 495-96 (9th
15   Cir. BAP 1995) (recognizing that the court’s reasoning in Perroton
16   applies equally to sanctioning authority under section 1927); In re
17   Patmont Motor Werks, Inc., 2018 WL 4844777 at *8 n.8 (9th Cir. BAP 2018)
18   (unpublished) (recognizing that sanctions under section 1927 are not
19   available in bankruptcy courts).       Although there are good arguments why
20   bankruptcy courts should be authorized to award sanctions under that
21   statute, see In re Loyd, 304 B.R. 372, 374-378 (9th Cir. BAP 2003)
22   (Klein, J., dissenting), we are bound by the Ninth Circuit’s ruling in
23   Perroton.
24        Defendants argue that bankruptcy courts are authorized to award
25   attorney fees as sanctions under section 1927, citing In re Yochum, 89
26   F.3d 661 (9th Cir. 1996).     In that case, the court held that bankruptcy


     Page 9 -    MEMORANDUM OPINION


                        Case 16-03114-pcm   Doc 614    Filed 03/10/20
 1   courts are “courts of the United States” authorized to award attorney
 2   fees in tax litigation pursuant to 26 U.S.C. § 7430.             That statute
 3   authorizes an award of litigation costs in a “court proceeding,” which is
 4   defined as “any civil action brought in a court of the United States
 5   (including the Tax Court and the United States Claims Court).”            26 U.S.C.
 6   § 7340(c)(6).   The court concluded that the definition did not exclude
 7   bankruptcy courts.   89 F.3d at 670.     However, the court specifically
 8   distinguished Perroton, because the definition of “courts of the United
 9   States” set out in 28 U.S.C. § 451, on which Perroton was based, does not
10   apply to the Internal Revenue Code, which was at issue in Yochum.
11        Therefore, this court may not award defendants their attorney fees
12   and expenses pursuant to 28 U.S.C. § 1927.
13   3.   Bankruptcy Rule 9011
14        Defendants also ask that their fees and costs be awarded for
15   plaintiff’s violation of Fed. R. Bankr. P. 9011(b), based on plaintiff’s
16   filing of a frivolous complaint to commence this adversary proceeding.
17        Rule 9011 allows a court to award sanctions against an attorney or
18   pro se litigant who files an unfounded or frivolous motion or pleading
19   with the court.   “A motion for sanctions under this rule shall be made
20   separately from other motions or requests[.]”         Fed. R. Bankr. P.
21   9011(c)(1).   Further, the rule contains a safe harbor; a motion for
22   sanctions under Rule 9011 may not be filed unless the moving party has
23   first served the motion on the offending party and that party has not,
24   within 21 days, withdrawn or corrected the challenged document.            Fed. R.
25   Bankr. P. 9011(c)(1)(A).
26        Defendants did not file their Rule 9011 motion separately from other


     Page 10 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   motions; they simply included the rule as authority in support of their
 2   motion for attorney fees.     Further, there is nothing in the record that
 3   would indicate that they served the motion on plaintiff at the outset of
 4   the case, giving him 21 days to withdraw his adversary complaint.
 5   Because defendants failed to comply with the separate motion and safe
 6   harbor provisions of the rule, they are not entitled to receive their
 7   fees and costs as sanctions under Rule 9011.          See In re Deville, 280 B.R.
 8   483 (9th Cir. BAP 2002), aff’d, 361 F.3d 539 (9th Cir. 2004)(reversing
 9   award of sanctions under Rule 9011 when applicant failed to comply with
10   procedural requirements of the rule).
11   4.   Inherent Authority and 11 U.S.C. § 105
12        Defendants also rely on the court’s inherent authority and 11 U.S.C.
13   § 105 in support of their request for attorney fees and expenses.
14        Federal courts, including bankruptcy courts, have inherent authority
15   to impose sanctions for a litigant’s bad faith conduct.           Chambers v.
16   NASCO, Inc., 501 U.S. 32 (1991) (federal courts have inherent authority
17   to sanction); In re Rainbow Magazine, Inc., 77 F.3d 278 (9th Cir. 1996)
18   (bankruptcy courts have inherent authority to sanction bad faith
19   conduct).   This authority includes assessing attorney fees against the
20   offending party.   Chambers, 501 U.S. at 45.        The inherent power to
21   sanction “must be exercised with restraint and discretion.”          Id. at 44.
22   The award must be compensatory, not punitive, in nature.          Goodyear Tire &
23   Rubber Co. v. Haeger, 137 S.Ct. 1178, 1186 (2017).
24        To impose sanctions under the court’s inherent authority, I must
25   find that plaintiff acted “in bad faith, vexatiously, wantonly, or for
26   oppressive reasons,” Chambers, 501 U.S. at 45-46, or has delayed or


     Page 11 - MEMORANDUM OPINION


                        Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   disrupted litigation or “taken actions in the litigation for an improper
 2   purpose.”   Fink v. Gomez, 239 F.3d 989, 992 (9th Cir. 2001).             The court
 3   must explicitly find that the conduct was in bad faith.              Primus Auto.
 4   Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir. 1997).              “A
 5   finding of bad faith is warranted where [the party] ‘knowingly or
 6   recklessly raises a frivolous argument, or argues a meritorious claim for
 7   the purpose of harassing an opponent.’”          Id. at 649.       When the court
 8   shifts fees, it may “shift only those attorney’s fees incurred because of
 9   the misconduct at issue.”     Goodyear Tire & Rubber Co., 137 S.Ct. at 1186.
10   Where a party’s conduct is sufficiently egregious, the court may order
11   payment of all reasonable attorney fees and expenses incurred by the
12   party’s adversary.    Id. at 1187-88; DeVille, 280 B.R. at 496.
13        The first question is whether defendants’ motions for fees and costs
14   provided adequate notice that the fees were being sought as a sanction
15   under the court’s inherent authority.       To comport with due process,
16   plaintiff must have received
17        notice that was reasonably calculated under all the circumstances to
          apprise [him] of the pendency of the action and afford [him] an
18        opportunity to present [his] objections. . . . Generally, the
          notice regarding sanctions must specify the authority for the
19        sanction, as well as the sanctionable conduct.
20   DeVille, 280 B.R. at 496 (internal citation omitted).
21        Here, defendants asserted a right to attorney fees in their
22   counterclaims, which were filed nearly three years ago, in March 2017.
23   Doc. 66.    In addition, defendants’ first Application for Attorney’s Fees
24   and Costs, Doc. 387, sought their fees and costs under 28 U.S.C. § 1927
25   as a sanction for plaintiff’s “unreasonable and vexatious conduct,”
26   setting out eleven categories of actions they claim support the sanction.


     Page 12 - MEMORANDUM OPINION


                        Case 16-03114-pcm   Doc 614    Filed 03/10/20
 1   Their Second Motion for Attorney’s Fees and Costs, Doc. 583, states that
 2   they are seeking their attorney fees and costs as sanctions for
 3   plaintiff’s bad faith conduct under a number of sources of authority,
 4   including section 1927 and the court’s inherent authority.            Although
 5   defendants do not separately articulate plaintiff’s specific conduct that
 6   is sanctionable under this court’s inherent authority, they do so in
 7   their discussion of why sanctions should be imposed under 28 U.S.C.
 8   § 1927.
 9        The standards for awarding sanctions under section 1927 and the
10   court’s inherent authority are functionally the same.             “Sanctions
11   pursuant to section 1927 must be supported by a finding of subjective bad
12   faith.”   New Alaska Dev. Corp. v. Guetschow, 869 F.2d 1298, 1306 (9th
13   Cir. 1989).   The conduct that constitutes bad faith for purposes of
14   section 1927 – knowingly or recklessly raising frivolous arguments,
15   arguing a meritorious claim for purpose of harassment, using tactics with
16   the intent of increasing expenses – is essentially the same type of
17   conduct that supports invoking the court’s inherent authority to impose
18   sanctions.    See id. (setting out conduct that constitutes bad faith under
19   section 1927); Baker v. Urban Outfitters, Inc., 431 F.Supp.2d 351, 361
20   (S.D.N.Y. 2006) (bad faith finding for sanction under inherent power is
21   similar to that under section 1927).
22        Defendants argue that plaintiff’s conduct in this adversary
23   proceeding was unreasonable and vexatious, and that plaintiff filed a
24   frivolous case, warranting sanctions under the court’s inherent
25   authority.    Because that argument was more fully articulated in their
26   discussion of section 1927, and the same bad faith finding is required to


     Page 13 - MEMORANDUM OPINION


                        Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   support an imposition of sanctions under both section 1927 and inherent
 2   power, defendants’ motions and counterclaim provided adequate notice that
 3   they were seeking their attorney fees and costs under the court’s
 4   inherent authority.   Plaintiff was on notice that defendants were seeking
 5   sanctions for his bad faith conduct under section 1927 and the court’s
 6   inherent authority.   Defendants adequately described the conduct that
 7   warrants sanctions under section 1927.      Because that same conduct
 8   supports an award of sanctions under the court’s inherent authority, it
 9   provides adequate notice.
10        Plaintiff had the opportunity to be heard; he filed responses to
11   each request for fees and costs, Doc. 401, 604, arguing that an award of
12   fees and costs should not be made for various reasons, including that he
13   did not engage in the conduct defendants listed in their motions.
14        Thus, I conclude that defendants’ counterclaim and motions provided
15   adequate notice that they were seeking sanctions under the court’s
16   inherent authority based on plaintiff’s bad faith conduct, including the
17   filing of a frivolous complaint.      Plaintiff had the opportunity to
18   respond to the specific allegations made by defendants before sanctions
19   were imposed, and in fact he did so respond.
20        The second issue is whether plaintiff’s conduct warrants an award of
21   sanctions.   Plaintiff argues that defendants’ list of instances of bad
22   faith conduct is not specific enough to apprise him of what conduct is at
23   issue.   He complains that defendants say in their brief that they will
24   provide specific citations to each instance of misconduct on request.     He
25   then argues that he did not do any of the things defendants list as bad
26   faith conduct, and that he needs discovery and an evidentiary hearing on


     Page 14 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   the specific accusations.
 2         Although it is true that defendants’ lists of instances of
 3   unreasonable and vexatious conduct are somewhat general and listed by
 4   category, plaintiff is well aware of the many instances and facts that
 5   demonstrate that this litigation was abusive and his conduct was
 6   vexatious.    This court has observed and been called upon to act on many
 7   instances of misconduct that fit within those categories, as plaintiff
 8   well knows.   The filing of this frivolous adversary proceeding and
 9   plaintiff’s conduct of the litigation were among the factors that caused
10   this court to enter a pre-filing vexatious litigant order against
11   plaintiff.    See Memorandum Opinion/Report and Recommendation, Doc. 571.
12   I found that plaintiff had no objective good faith expectation that he
13   would prevail in this and previous actions against his family members,
14   that plaintiff has been untruthful, that he filed litigation for the
15   purpose of harassing his family members, that he has filed motion after
16   motion, failed to follow rules of discovery, and falsified documents.
17   Id.   It can be no surprise to plaintiff that his conduct forms the basis
18   for a request for sanctions.
19         The list all of plaintiff’s frivolous and unwarranted actions that
20   have both caused defendants to incur costs of responding and required
21   wasted effort by the court are too numerous to list in their entirety.
22   The court has had to rule on several of plaintiff’s arguments and motions
23   that were based more on personal attacks on the parties, lawyers, and the
24   court than on any cogent legal theory.       I have found that the filing of
25   the complaint in this adversary proceeding was frivolous.         Plaintiff was
26   sanctioned for discovery violations.       Doc. 163.     Plaintiff filed many


     Page 15 - MEMORANDUM OPINION


                        Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   motions to extend time for filing documents or to set over hearings, most
 2   of which were denied.   E.g., Doc. 114 (denied Doc. 116); Doc. 137 (denied
 3   Doc. 143); Doc. 294 (denied Doc. 295).      He sought reconsideration of
 4   rulings of the court, which were denied.        E.g., Doc. 18 (denied Doc. 19);
 5   Doc. 174 (denied Doc. 194).    He raised frivolous objections to forms of
 6   order submitted by defendants’ counsel.         E.g., Doc. 79 (overruled Doc.
 7   83); Doc. 177 (order entered Doc. 179); Doc. 178 (order entered Doc.
 8   183); Doc. 204 (order entered Doc. 208).        He sought Rule 9011 sanctions
 9   against defendants’ counsel based on the form of order submitted to the
10   court, Doc. 130, which the court denied.        Doc. 132.         He sought to file
11   counterclaims against defendants’ counterclaims, Doc. 97, causing the
12   court to strike the document as an improper pleading.             Doc. 136.   He
13   sought to vacate defendants’ litigation privileges, Doc. 336, which was
14   denied.   Doc. 411.   He moved to correct clerical mistakes, Doc. 355,
15   which the court denied as frivolous.      Doc. 359.      He moved to supplement
16   his complaint, Doc. 352, which the court denied, finding that the motion
17   was an attempted end run around the court’s ruling on a previous motion,
18   and filed only to delay the proceedings.        Doc. 360.
19        These are just a few of the frivolous, unfounded documents and
20   arguments plaintiff filed in this adversary proceeding.             Plaintiff’s
21   conduct in this adversary proceeding is the most egregious, abusive
22   conduct this court has observed, both on the bench and as an attorney.
23   Plaintiff’s filings are often abusive and vitriolic, and without basis in
24   law or fact.   Plaintiff has multiplied the proceedings by filing numerous
25   unfounded motions and sought to delay the proceedings and increase costs.
26   Based on the fact that the complaint itself was frivolous and without any


     Page 16 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614    Filed 03/10/20
 1   objective basis as well as plaintiff’s conduct during the course of the
 2   adversary proceeding in filing motions and documents that lacked merit
 3   and were filed only to create delay or confusion, all of which caused
 4   defendants substantial attorney fees and expenses that should never have
 5   been necessary, I conclude that this is an exceptional case and that
 6   defendants are entitled to an award of all of their reasonable attorney
 7   fees and expenses in defending against plaintiff’s complaint.6         Plaintiff
 8   initiated this “case in complete bad faith, so that every cost of defense
 9   is attributable only to sanctioned behavior[.]”          Goodyear Tire & Rubber
10   Co., 137 S.Ct. at 1188.
11        The court has considered plaintiff’s other arguments and rejects
12   them without discussion.
13        The final issue is the amount of fees and costs the court should
14   award.   Defendants seek all of the fees and expenses incurred in this
15   adversary proceeding, as well as fees and expenses incurred in related
16   matters.   It is reasonable to award the fees and expenses incurred in
17   defending against plaintiff’s complaint.        However, there are categories
18   of fees and costs that I will disallow.         What follows is an explanation
19   of the disallowed fees and expenses, as well as the code for that reason
20   that is used in the attached exhibits to indicate the reason for
21   disallowance.
22
          6
23             Although it is doubtful that this sanctions award will deter
     plaintiff from further abusive and frivolous litigation tactics, see
24   Memorandum Opinion/Report and Recommendation (Doc. 571) at pp. 44-45
     (finding that monetary sanctions would be inadequate to cause plaintiff
25   to stop his litigation efforts against his family members), plaintiff’s
26   conduct must have consequences. If ever there was a case that called for
     sanctions for frivolous and abusive litigation conduct, this is it.

     Page 17 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614    Filed 03/10/20
 1        A.    Fees and costs incurred in pursuing the counterclaims in this
 2   adversary proceeding (CC):
 3        I find that defendants are not entitled to their attorney fees and
 4   costs in pursuing their counterclaims (for wrongful use of civil
 5   proceedings and vexatious litigant designation) against plaintiff.
 6   Although the counterclaims may have never been filed if plaintiff had not
 7   filed the complaint in this adversary proceeding, it was defendants’
 8   choice to file and pursue their counterclaims.          The misconduct on which
 9   they rely for their request for fees and costs in the second application,
10   which covers the prosecution of the counterclaims, is the same as the
11   conduct relied on in their first application, which related to defending
12   against plaintiff’s claims (before summary judgment), with the addition
13   of a twelfth category relating to frivolous appeals and motions to
14   withdraw reference.    As I explain below, I will not award fees and costs
15   related to the appeals.    To the extent the motion to withdraw reference
16   was litigated in district court, it was done after this court had
17   disposed of plaintiff’s claims and affected only the counterclaims.
18   Defendants do not identify any other conduct by plaintiff in his defense
19   of their counterclaims in support of their request for sanctions.
20   Therefore plaintiff will not be required to pay for defendants’ fees and
21   costs incurred in prosecuting the counterclaims.
22        B.   Fees awarded against Susan Szanto in the California subpoena
23   litigation (SS):
24        Defendants’ fee itemization includes some entries that were included
25   in their request for fees in their contempt action against Susan Szanto
26   in the California subpoena litigation.       The California court awarded some


     Page 18 - MEMORANDUM OPINION


                        Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   but not all of the fees requested.        However, I am unable to tell from the
 2   California court’s order which fees were allowed and which were not.
 3   Therefore, I will disallow all fees included in both the fee itemization
 4   filed in this adversary proceeding and in the request for fees in
 5   California, because I cannot tell whether those fees have already been
 6   allowed.
 7           C.   Fees and expenses incurred in pursuing Susan Szanto in the
 8   California district court (CDC):
 9           Some of the fees and expenses were incurred in pursuing Susan Szanto
10   for contempt, responding to her motions and arguments in the California
11   district court, and attempting to collect the fee award from her.
12   Susan’s actions are not directly attributable to plaintiff.        Further, the
13   pursuit of Susan’s deposition, which led to the contempt matter, related
14   to the counterclaims, not to plaintiff’s claims against defendants.
15   Therefore, I will disallow fees and expenses that I can tell relate to
16   the Susan Szanto California district court matter.
17           D.   Fees for attorney conferences that were charged by both
18   attorneys (AC):
19           The itemization shows charges by one attorney for conferring with
20   another attorney.    Where both attorneys involved in the conference
21   charged for the same conference, I will allow the higher billing rate
22   entry and disallow the lower billing rate entry.
23           E.   Fees incurred related to Peter Szanto’s main bankruptcy case
24   (MC):
25           There were several entries in the fee itemization that related to
26   counsel’s tracking of or involvement in matters related to the main


     Page 19 - MEMORANDUM OPINION


                         Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   bankruptcy case.    Those charges are not directly related to plaintiff’s
 2   bad faith conduct in this adversary proceeding, and they will be
 3   disallowed.
 4           F.   Fees and costs incurred in plaintiff’s appeals of matters in
 5   the adversary proceeding (AP):
 6           Counsel charged for some work that was done on plaintiff’s appeals
 7   of decisions in this adversary proceeding, and defendants request
 8   expenses relating to appeals.      Those charges are not directly related to
 9   plaintiff’s bad faith conduct in this adversary proceeding and will be
10   disallowed.
11           G.   Incomplete entries (IC):
12           Some entries in the fee itemization were incomplete, making it
13   impossible for the court to determine what work was done that supported
14   the charges.    As a consequence, I cannot tell whether the charge is
15   reasonable, and the charge will be disallowed.
16           H.   Fees incurred in the California domestic violence case (DV):
17           Fees incurred in the California domestic violence case are not
18   directly related to plaintiff’s bad faith conduct in this adversary
19   proceeding, and will be disallowed.
20           I.   Fees incurred in working on a motion to withdraw reference
21   (WD):
22           The itemization includes fees incurred in drafting a motion to
23   withdraw reference which was not, as far as I can tell, ever filed.       It
24   is not reasonable to award fees for that unfiled motion.
25           J.   Fees charged that were previously awarded as discovery sanction
26   (DS):


     Page 20 - MEMORANDUM OPINION


                         Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1        The fee itemization contains charges that were awarded as a
 2   discovery sanction in 2017.    Those fees are duplicative and will be
 3   disallowed.
 4        K.    Fees incurred in Nevada case (NV):
 5        The itemization contains fees related to a Nevada hearing and
 6   restraining order.   That case is not directly related to plaintiff’s bad
 7   faith conduct in this adversary proceeding.        The fees will be disallowed.
 8        L.    Other (OT):
 9        There are a few other fees that will be disallowed for other
10   reasons.   These include excessive fees for preparing these fee
11   applications, fees related to monitoring a different adversary proceeding
12   (brought by the United States Trustee to deny plaintiff a discharge),
13   fees in the second application that duplicate fees charged in the first
14   application, as well as other miscellaneous items.          Those will be
15   disallowed.
16        M.    Block billing (BB):
17        Defendants did not segregate their fees to assure that they are
18   requesting only fees that are reasonably related to this adversary
19   proceeding and have not already been awarded in other contexts.         Their
20   failure to segregate their fees has made it more difficult for the court
21   to determine which fees are allowable and which are not.         Further, many
22   entries include a variety of tasks billed in a block, without breaking
23   down the amount of time spent for each task.         To the extent fees are
24   block billed and include some tasks that are allowable and some tasks
25   that are not, the fees for that entire block of time will be excluded.
26        Attached to this Memorandum is Exhibit A, which sets out attorney


     Page 21 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   fees that are disallowed from defendants’ fee itemization from the first
 2   application for fees and costs.        Only disallowed fees are listed.     If
 3   only a portion of the itemization entry is disallowed, a description is
 4   included.   If the entire charge is disallowed, no explanation is provided
 5   other than the code showing the reason for disallowance.           Attached to
 6   this Memorandum is Exhibit B, which sets out attorney fees that are
 7   disallowed from   defendants’ fee itemization from the second application
 8   for fees and costs.    This exhibit uses the same process for explanation
 9   as Exhibit A.   Fees not listed in Exhibit A or Exhibit B will be allowed
10   as reasonable fees to be imposed as a sanction for plaintiff’s bad faith
11   conduct in this adversary proceeding.        The total amount of attorney fees
12   to be awarded on defendants’ first and second application for fees is
13   $134,166.50 ($267,663.50 minus $133,497.00).           The remainder of the fees,
14   $133,497.00, are disallowed.
15        Attached to this Memorandum is Exhibit C, which sets out the costs
16   and expenses that are disallowed from defendants’ itemization included
17   with their first application for fees and costs.            Disallowed costs are
18   designated using the codes set out above.          All costs listed in the costs
19   itemization attached to the second application for fees and costs are
20   disallowed, as they all relate to expenses incurred in prosecuting the
21   counterclaims or other matters, not in defending against plaintiff’s bad
22   faith conduct in bringing and prosecuting his claims against them.           The
23   amount disallowed from the second application is $1,599.01.
24        The total amount of expenses that will be awarded as a sanction for
25   plaintiff’s bad faith conduct is $13,242.47 ($24,682.02 minus
26   $11,439.55).    The remainder, $11,439.55, are disallowed.


     Page 22 - MEMORANDUM OPINION


                        Case 16-03114-pcm    Doc 614   Filed 03/10/20
 1         Counsel for defendants should submit an order allowing the fees and
 2   costs as set forth above.
 3                                         ###
 4   cc:   Peter Szanto
           Nicholas Henderson
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     Page 23 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1
 2            EXHIBIT A - FIRST APPLICATION FOR FEES - AMOUNTS DISALLOWED
 3   Date and         Charge        Description                          Code
 4   Biller
     3/22/17    NJH   150.00                                             MC
 5
     3/29/17    NJH   187.50        “P. Szanto regarding same (0.3)”;    IC
 6                                  0.2 unaccounted for
 7   4/10/17    NJH   75.00                                              CC

 8   4/12/17    NJH   150.00        “email to D. Olsen regarding         BB;
                                    evidence for vexatious litigation    CC
 9                                  claim” (CC)
     4/26/17    NJH    75.00        “review email from client re         AP
10                                  appeal (0.2)”
11   5/19/17    NJH   450.00        “Motions to Compel (0.5)”; “email    1.2 IC
                                    upload link to P. Szanto”
12
     6/6/17    NJH    1125.00       “Draft Motion for Sanctions (3.0)”   DS
13
     6/9/17    NJH    562.50        “multiple telephone calls to/from    DV
14                                  V. Szanto and D. Olsen regarding
                                    Orange County Domestic Violence
15                                  paperwork (1.5)”
     6/12/17    NJH   187.50        “telephone call to McClurg           BB;
16                                  regarding main case; email to B.     MC
                                    Kukso regarding same” (MC)
17
     6/15/17    NJH   150.00        “regarding update (0.2)”; no entry   IC (.4
18                                  for 0.2 hr                           hr)
19   7/14/17    NJH   412.50        “emails from/to M. Fell and V.       SS;
                                    Szanto regarding process server”     IC
20                                  included in Calif Contempt
                                    sanction
21
     7/25/17    NJH   600.00        “communications from P. Szanto       SS;
22                                  regarding same” - incomplete.        IC
                                    Remainder included in Calif
23                                  Contempt sanction
     7/26/17    NJH   450.00        “prepare outline for S. Szanto       SS (1.2
24                                  deposition; email to P. Szanto       hr)
                                    regarding deposition” - 1.2
25                                  included in SS Calif contempt
                                    sanction
26


     Page 24 - MEMORANDUM OPINION


                        Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   7/27/17    NJH   262.50        “M. Fell regarding same; draft       SS (.7
 2                                  update email to clients” .7          hr)
                                    included in SS Calif contempt
 3                                  sanction
     7/31/17    NJH   525.00        “Draft petition for enforcement of   SS (1.4
 4                                  subpoena; draft related              hr)
                                    declarations;” “review and revise
 5                                  Motion for Limited Extension of
                                    Discovery Cutoff Deadline;” - 1.4
 6                                  included in SS Calif contempt
                                    sanction
 7
     8/8/17    NJH    150.00        “email to C. Mona regarding          SS (.4
 8                                  revised dubpoena and service on S.   hr)
                                    Szanto.” - .4 included in SS Calif
 9                                  contempt sanction
10   8/15/17    NJH   187.50                                             MC

11   8/17/17    NJH   562.50        “Emails from/to client regarding     NV;
                                    NV hearing and restraining order;    BB
12                                  emails from/to L. Ramos regarding
                                    service of order;” - relates to
13                                  Nevada case
     8/26/17    NJH   187.50                                             SS
14
     8/29/17    NJH   1425.00                                            SS
15
     8/30/17    NJH   1162.50                                            SS
16
     9/4/17    NJH    262.50        “draft Petition to Enforce           SS (.7
17                                  Subpoenato Susan Szanto (0.2);       hr)
                                    draft declarations of court
18                                  reporter and videographer (0.5).”
     9/6/17    NJH    750.00                                             SS
19
     9/7/17    NJH    75.00                                              SS
20
     9/8/17    NJH    375.00        “continue drafting motion for        SS (1.0
21                                  contempt regarding deposition of     hr)
                                    Susan Szanto (1.0);”
22
     9/11/17    NJH   562.50                                             SS
23   9/25/17    NJH   1650.00                                            CDC
24   10/17/17   NJH   375.00                                             CDC
25
26


     Page 25 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   10/18/17   NJH   2062.50       “Attend preliminary hearing on       MC;
 2                                  Motion to Convert;” “attend          BB
                                    Special Meeting of Creditors.”
 3                                  (MC)
     10/18/17   NJH   1687.50       (This entry may also be duplicate    MC
 4                                  of previous 10/18/17 entry)
 5   10/26/17   NJH   150.00                                             CDC
 6   10/28/17   NJH   112.50                                             SS

 7   11/1/17    NJH   187.50        “conference with C. Sturgeon         SS (.5
                                    regarding order compelling S.        hr)
 8                                  Szanto deposition, regarding
                                    deposition subpoena, and regarding
 9                                  notice of deposition.”
     11/3/17    NJH   150.00        “review Motion to Vacate CA order    SS (.4
10                                  filed by Plaintiff.”                 hr)
11   11/8/17    NJH   675.00                                             SS
12   11/9/17    NJH   1312.50       “Prepare for and attend 3rd          SS;
                                    deposition of Susan Szanto;”         MC
13                                  “review Motion to Quash; draft
                                    motion to extend discovery
14                                  deadling and related declaration.”
                                    - 1.3 (SS)
15                                  “reveiw transcript from Special
                                    Meeting of Creditors; draft
16                                  objection to confirmation;” - 2.2
                                    (MC)
17
     11/13/17   NJH   1050.00       “review case law regarding plan      MC;
18                                  confirmation standards and bases     BB
                                    for objection to confirmation.” -
19                                  (MC)
     11/14/17   NJH   675.00        “draft declaration regarding         SS (.9
20                                  motion to extend discovery cutoff;   hr);
                                    continue drafting declaration for    MC;
21                                  motion for contempt;” - .9 (SS)      BB
                                    “continue drafting objection to
22                                  confirmation.” - (MC)
23   11/15/17   NJH   562.50        “Continue drafting” “contempt        SS;
                                    paperwork.” - .5 SS                  MC
24                                  “objection to confirmation,
                                    supplemental briefs” - 1.0 (MC)
25
26


     Page 26 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   11/16/17   NJH   750.00        “Emails from/to V. Szanto            SS (2.0
 2                                  regarding update and Susan Szanto    hr)
                                    deposition;” “continue drafting
 3                                  motion for contempt and related
                                    declaration; continue drafting
 4                                  motion to extend or eliminate
                                    deadline for Susan Szanto
 5                                  deposition; continue drafting
                                    response to Motion to Quash.” -
 6                                  2.0 (SS)
     11/20/17   NJH   187.50                                             MC
 7
     11/21/17   NJH   1312.50                                            SS
 8
     11/22/17   NJH   1050.00                                            SS
 9
     11/27/17   NJH   937.50        “email from D. Olsen regarding NV    NV;
10                                  order and removal.” - (NV)           BB
     11/28/17   NJH   375.00                                             SS
11
     11/29/17   NJH   2625.00       “continue drafting response to CA    SS;
12                                  motions;” - 1.0 SS                   MC
                                    “Prepare for and attend hearing on
13                                  confirmation and motion to
                                    convert;” - 6.0 (MC)
14
     12/4/17    NJH   1312.50                                            MC
15
     12/5/17    NJH   937.50        “attend hearing regarding            MC;
16                                  conversion; email to clients         BB
                                    regarding same;” - (MC)
17   12/6/17    NJH   187.50        “telephone call to C. McClurg        MC;
                                    regarding follow-up.” - (MC)         BB
18
     12/7/17    NJH   300.00        “Emails and telephone call to T.     SS;
19                                  Bell regarding Safeway documents;”   MC
                                    “email to P. Szanto regarding
20                                  motion conferral.” - .5 (SS)
                                    “telephone call to S. Arnot
21                                  regarding case information;” - .3
                                    (MC)
22
     12/8/17    NJH   150.00                                             SS
23
     12/11/17   NJH   525.00                                             SS
24   12/12/17   NJH   375.00                                             SS
25   12/13/17   NJH   150.00                                             SS
26   12/26/17   NJH   450.00                                             SS


     Page 27 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   12/27/17   NJH   750.00                                             SS
 2   12/28/17   NJH   300.00        “Conference with J. Tolchin          SS (.8
                                    regarding strategy for Susan         hr)
 3                                  Szanto; review Response to OSC
                                    filed by Susan Szanto;” - .8 (SS)
 4
     1/18/18    NJH   2812.50                                            CDC; CC
 5
     1/31/18    NJH   112.50        “emails to/from J. Bell regarding    CDC (.3
 6                                  Susan Szanto deposition transcript   hr)
                                    (0.3);” - (CDC)
 7
     2/1/18    NJH    750.00        “conference call with clients        MC;
 8                                  regarding strategy and claim         BB
                                    preparation;” - (MC)
 9   2/2/18    NJH    1687.50       “Continue review of case law and     MC;
                                    supporting documents for clients’    BB
10                                  proofs of claim; draft proofs of
                                    clam;” - (MC)
11
     2/6/18    NJH    562.50        “conference with J. Tolchin          CDC;
12                                  regarding Susan Szanto voicemail;”   BB
                                    - (CDC)
13
     2/6/18    NJH    1312.50       “continue reviewing documents and    MC;
14                                  drafting POCs for clients; email     BB
                                    to clients regarding review of
15                                  POC.” - (MC)

16   2/7/18    NJH    600.00                                             MC
     2/8/18    NJH    562.50                                             MC
17
     2/9/18    NJH    375.00        “revise and finalize Victor Proof    MC;
18                                  of Claim.” - (MC)                    BB
19   2/13/18    NJH   937.50        “Continue drafting claims for        MC;
                                    clients;” - (MC)                     BB
20
     2/23/18    NJH   937.50        “draft Response to                   MC;
21                                  Dismissal/Conversion;” - (MC)        BB
     3/1/18    NJH    187.50        “Email from S. Arnot regarding       MC;
22                                  requested information;” - (MC)       BB
23   3/5/18    NJH    525.00        “Review response and motion for      CDC;
                                    testimony filed by Plaintiff/Susan   MC;
24                                  Szanto;” - (CDC)                     BB
                                    “Compile documents for S. Arnot;
25                                  email to S. Arnot regarding same;”
                                    - (MC)
26


     Page 28 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   3/6/18    NJH    525.00        “Review UST complaint” - (OT)        OT;
 2                                  “continue review and revise          CDC;
                                    Response to Susan Szanto Motion;”    BB
 3                                  - (CDC)
     4/19/18    NJH   112.50                                             AP
 4
 5
     2/23/17    TGS   63.00         “conference with N. Henderson        AC (.2
 6                                  regarding strategy and discovery     hr)
                                    issues (0.2).”
 7
     2/28/17    TGS   220.50                                             CC
 8   3/3/17    TGS    252.00                                             CDC
 9   4/7/17    TGS    94.50         “telephone call to Bank of America   MC (.3
                                    attorney regarding disclosure        hr)
10                                  statement hearing (0.3).”
11   4/10/17    TGS   126.00                                             MC

12   5/15/17    TGS   63.00         “conference with N. Henderson        AC (.2
                                    regarding same (0.5).” - .2 AC       hr)
13                                  (Henderson charged .2 hr)
     7/19/17    TGS   330.00                                             SS
14
     10/19/17   TGS   126.00                                             OT
15
     11/20/17   TGS   94.50                                              MC
16
     11/21/17   TGS   189.00                                             MC
17   11/29/17   TGS   567.00                                             MC
18   11/30/17   TGS   126.00                                             CDC
19   1/9/18    TGS    94.50                                              CDC
20   1/16/18    TGS   661.50                                             MC

21   1/18/18    TGS   346.50                                             CDC
     1/31/18    TGS   126.00                                             MC
22
     TOTAL            49755.00
23
24
25
26


     Page 29 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1
           EXHIBIT B - SECOND APPLICATION FOR FEES - AMOUNTS DISALLOWED
 2
 3   Date and         Charge        Description                         Code
     Biller
 4   4/30/18    NJH   150.00        Included in First Application for   OT
                                    Fees
 5
     5/2/18    NJH    712.50        Included in First Application for   OT
 6                                  Fees
 7   5/18/18    JGT   162.50                                            CDC

 8   5/21/18    JGT   455.00                                            CDC
     5/22/18    JGT   130.00                                            CDC
 9
     5/31/18    NJH   562.50        2.5 hours to draft fee              OT (1.5
10                                  application, declaration and        hr)
                                    exhibits excessive; allow 1.0 hr
11
     6/1/18    JGT    97.50                                             CDC
12
     6/5/18    JGT    585.00                                            CDC
13   6/6/18    JGT    617.50                                            CDC
14   6/11/18    JGT   1462.50                                           CDC
15   6/11/18    NJH   75.00                                             CDC

16   6/12/18    JGT   227.50                                            CDC
     6/13/18    JGT   195.00                                            CDC
17
     6/25/18    JGT   97.50                                             CDC
18
     6/29/18    NJH   75.00                                             CC
19
     7/7/18    NJH    112.50                                            MC
20   7/9/18    JGT    422.50                                            CDC
21   7/9/18    NJH    75.00                                             CDC
22   7/12/18    NJH   187.50                                            CC
23   7/18/18    NJH   375.00                                            CC

24   7/25/18    NJH   750.00                                            AP
     7/30/18    JGT   65.00                                             CDC
25
     8/1/18    JGT    260.00                                            CDC
26


     Page 30 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   8/1/18    NJH    187.50                                            CDC
 2   8/4/18    NJH    112.50                                            MC
 3   8/9/18    NJH    562.50                                            AP
 4   8/9/18    NJH    375.00                                            AP

 5   8/14/18    NJH   187.50                                            CC
     8/27/18    JGT   487.50                                            CDC
 6
     8/30/18    JGT   422.50                                            CDC
 7
     8/30/18    TGS   94.50                                             CDC
 8
     9/4/18    JGT    260.00                                            CDC
 9   9/5/18    JGT    585.00                                            CDC
10   9/5/18    NJH    75.00                                             CDC
11   9/14/18    NJH   225.00                                            CC

12   9/17/18    JGT   195.00                                            CDC
     9/21/18    NJH   375.00                                            CC
13
     9/28/18    JGT   780.00                                            CDC
14
     10/1/18    JGT   130.00                                            CDC
15
     10/4/18    NJH   75.00         Relates to main case and separate   MC;
16                                  adversary proceeding                OT

17   10/8/18    JGT   97.50                                             CTC
     10/11/18   NJH   75.00                                             CC
18
     10/12/18   JGT   357.50                                            CDC
19
     10/15/18   JGT   195.00                                            CDC
20
     11/5/18    JGT   65.00                                             AP
21   11/15/18   NJH   187.50        “telephone call to A. Arnot         MC;
                                    regarding funds on hand;” - (MC)    BB
22
     11/21/18   SCG   162.50                                            WD
23
     11/29/18   SCG   2047.50       Drafted motion to withdraw          WD
24                                  reference never filed

25   11/30/18   SCG   162.50                                            WD

26


     Page 31 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   12/7/18   NJH   3000.00        Appears to relate to motion to      WD
 2                                  withdraw reference that was never
                                    filed
 3   1/2/19    NJH   120.00                                             CC
 4   1/8/19    NJH   400.00                                             CC
 5   2/5/19    NJH   200.00                                             CC

 6   2/12/19   NJH   160.00                                             CC
     2/26/19   NJH   160.00         “review most recent Interim         MC;
 7                                  Report; email to client regarding   BB
                                    analysis.” - (MC)
 8
     3/18/19   NJH   200.00                                             AP
 9
     5/22/19   NJH   200.00                                             CC
10
     6/10/19   NJH   200.00                                             CC
11   6/18/19   TGS   357.50                                             CC
12   6/19/19   TGS   97.50                                              CC
13   6/20/19   TGS   65.00                                              CC

14   6/25/19   NJH   480.00                                             CC
     6/28/19   TGS   162.50                                             CC
15
     7/1/19    NJH   200.00                                             CC
16
     7/2/19    TGS   292.50                                             CC
17
     7/5/19    NJH   160.00                                             CC
18   7/6/19    NJH   120.00                                             CC
19   7/10/19   NJH   80.00                                              CC
20   7/15/19   NJH   80.00                                              CC
21   7/19/19   NJH   120.00                                             CC

22   7/24/19   NJH   2400.00                                            CC
     7/25/19   NJH   1920.00        No description of work done         IC
23
     7/26/19   NJH   2400.00                                            CC
24
     7/26/19   TGS   487.50                                             CC
25
     7/29/19   TGS   97.50                                              CC
26   7/30/19   TGS   260.00                                             CC


     Page 32 - MEMORANDUM OPINION


                      Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   7/31/19    TGS   1007.50                                         CC
 2   8/1/19    TGS    585.00                                          CC
 3   8/7/19    NJH    2000.00                                         CC
 4   8/7/19    TGS    130.00                                          CC

 5   8/9/19    NJH    880.00                                          CC
     8/12/19    NJH   1840.00                                         CC
 6
     8/14/19    JGT   260.00                                          CDC
 7
     8/14/19    NJH   2200.00                                         CC
 8
     8/16/19    NJH   2480.00                                         CC
 9   8/19/19    JGT   487.50                                          CDC
10   8/19/19    NJH   1680.00                                         CC
11   8/20/19    JGT   130.00                                          CDC

12   8/20/19    NJH   2400.00                                         CC
     8/21/19    NJH   2600.00                                         CC
13
     8/22/19    NJH   3600.00                                         CC
14
     8/23/19    NJH   3720.00                                         CC
15
     8/23/19    TGS   1170.00                                         CC
16   8/24/19    NJH   2200.00                                         CC
17   8/25/19    NJH   3000.00                                         CC
18   8/26/19    NJH   4840.00                                         CC
19   8/26/19    TGS   1072.50                                         CC

20   8/27/19    NJH   4200.00                                         CC
     8/28//19   JGT   130.00                                          CDC
21
     8/28/19    NJH   4600.00                                         CC
22
     8/28/19    TGS   1852.50                                         CC
23
     8/29/19    NJH   1480.00                                         CC
24   9/3/19    JGT    65.00                                           CDC
25   9/4/19    JGT    325.00                                          CDC
26   9/9/19    JGT    130.00                                          CDC


     Page 33 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   9/12/19    NJH   400.00                                          MC
 2   9/17/19    JGT   32.50                                           CDC
 3   9/18/19    NJH   80.00         Unclear what this relates to      OT
 4   9/23/19    JGT   65.00                                           CDC

 5   10/14/19   JGT   227.50                                          CDC
     11/5/19    NJH   400.00                                          MC
 6
     11/18/19   NJH   120.00                                          CC
 7
     12/4/19    NJH   600.00                                          CC;
 8                                                                    MC

 9   TOTAL            83742.00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     Page 34 - MEMORANDUM OPINION


                       Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1
                             EXHIBIT C - COSTS DISALLOWED
 2
 3   Date           Amount          Description                          Code
     7/18/17        40.00           Florida Dept of Hwy Safety & Motor   OT
 4                                  Vehicles; subpoena witness fee
 5   7/25/17        31.00           United States Court of Appeals;      AP
                                    audio hearing copy fee
 6
     8/9/17         1103.55         Advanced Depositions; Susan Szanto   CDC
 7                                  video deposition and transcript

 8   8/25/17        1050.00         CMI Resources; Process Service:      CDC
                                    Susan Szanto
 9   9/1/17         136.10          DDS Legal Support Systems; Process   CDC
                                    Service: Susan Szanto
10
     9/1/17         52.00           Douglas County Courts; hearing       CC
11                                  transcript
12   9/22/17        47.00           United States District Court;        AP
                                    filing fee
13
     10/7/17        20.00           Oregon State Bar; certificate of     CDC
14                                  good standing
     10/18/17       115.00          Szanto                               OT
15
     11/2/17        95.00           Szanto                               OT
16
     11/7/17        500.00          Advanced Depositions; Susan Szanto   CDC
17                                  deposition

18   11/8/17        600.00          CMI Resources; Process Service:      CDC
                                    Susan Szanto and support services
19   11/13/17       34.34           Washington State Bar; Pro Hac Vice   CDC;
                                    Certificate of Good Standing         OT
20
     11/15/17       377.15          Advanced Depositions; Invoice No.    CDC
21                                  28851: Susan Szanto Certificate of
                                    Non-Appearance
22
     11/17/17       21.00           Oregon State Bar; Pro Hac Vice       CDC;
23                                  certificate of good standing         OT
24   11/29/17       39.95           On Legal LLC Invoice No. 11543367;   CDC
                                    Process Service: Susan Szanto
25   11/30/17       215.00          Advanced Depositions Invoice No.     CDC
26                                  29201; Susan Szanto video services


     Page 35 - MEMORANDUM OPINION


                      Case 16-03114-pcm   Doc 614   Filed 03/10/20
 1   12/27/17       7.50            San Diego Superior Court; filing     OT
 2                                  fee
     1/9/18         532.60          Airfare regarding Susan Szanto       CDC
 3                                  deposition
 4   1/9/18         532.60          Airfare regarding Susan Szanto       CDC
                                    deposition
 5
     1/18/18        27.00           J. Tolchin; airport parking          CDC
 6
     1/18/18        1776.50         Advanced Depositions; Invoice No.    CDC
 7                                  29900; Susan Szanto deposition and
                                    certified transcript
 8   1/19/18        27.00           Airport parking                      CDC
 9   1/22/18        1275.00         CMI Resources; Process Service:      CDC
                                    Susan Szanto
10
     2/23/18        995.00          Advanced Depositions; 01/18/2018     CDC
11                                  Susan Szanto video services

12   2/28/18        189.90          Janice Russell Transcripts;          MC
                                    11/09/2017 Invoice No. 17-245-1:
13                                  10/17/2017 & 10/18/2017 Creditors
                                    Meeting Transcripts
14   Second         1599.01
     Application
15
     TOTAL          11439.20
16
17
18
19
20
21
22
23
24
25
26


     Page 36 - MEMORANDUM OPINION


                      Case 16-03114-pcm   Doc 614   Filed 03/10/20
